                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

KIMBERLY CASHI TOUCHET                              CASE NO. 6:18-CV-00802

VERSUS                                              JUDGE ROBERT G. JAMES

U.S. COMMISSIONER OF                                MAGISTRATE JUDGE WHITEHURST
SOCIAL SECURITY


                                         JUDGMENT

       For the reasons provided in the Report and Recommendation issued by the Magistrate

Judge [Doc. No. 12; see also Doc. No. 13], and noting the absence of objections thereto:

       IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE.

       SIGNED this 9th day of April, 2019.
